Citation Nr: 0921476	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  04-00 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for thyroid cancer, to 
include as secondary to exposure to ionizing radiation and/or 
to the herbicide Agent Orange.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The Board previously remanded this 
case in November 2005 and May 2007.

As noted in the prior Remand, in the November 2005 remand, the 
Board noted that the Veteran had submitted a form in June 2004 
in which he expressed dissatisfaction with a June 2004 rating 
decision that granted service connection for a left humerus 
disorder and scars and assigned evaluations of, respectively, 
zero and 10 percent, effective September 30, 2003; and denied 
service connection for bilateral hearing loss, tinnitus, and 
thyroid cancer.  As the Veteran had not specified the areas of 
disagreement, the Board directed the RO to take appropriate 
action to clarify the Veteran's Notice of Disagreement and to 
issue a Statement of the Case as appropriate.  Such RO action, 
however, has not been accomplished to date.  Accordingly, the 
Board redirects the RO to follow through with the previously 
requested action.


FINDING OF FACT

The currently demonstrated thyroid cancer is shown as likely as 
not to be due to the Veteran's radiation exposure during his 
active service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, thyroid 
cancer is due to disease or injury that was incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 et 
seq.  Here, the Veterans Claims Assistance Act of 2000 (VCAA) 
duty to notify and assist has been satisfied.  Examination has 
been conducted, notice as to what evidence needed has been 
provided, and there is no indication that there is additional 
evidence or development that should be undertaken.  Given the 
fully favorable action taken hereinbelow, there is no showing 
of any VA error in notifying or assisting the Veteran that 
reasonably affects the fairness of this adjudication.  

Entitlement to service connection for thyroid cancer

Service connection may be granted for any disease or injury 
incurred or aggravated in line of active military duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (d).

Service connection for a radiogenic disease may be established 
in one of three ways.  First, if a veteran participated in 
service in a radiation-risk activity (as defined by law and 
regulation), and after service, developed one of certain 
enumerated cancers, it is presumed that the cancer was incurred 
in service.  38 U.S.C.A. § 1112 (c); 38 C.F.R. § 3.309 (d).

Second, if a veteran was exposed in service to ionizing 
radiation and, after service, developed any cancer within a 
period specified for each by law, then the veteran's claim is 
referred to the VA Under Secretary for Benefits who must 
determine, based on the extent of the exposure, whether there 
is a reasonable possibility that the disease was incurred in 
service.  38 C.F.R. § 3.311.

Third, service connection may be established based on medical 
evidence of a current disease etiologically related to in- 
service events.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 Vet. 3rd 1039, 1043-5-(Fed. Cir. 1994). 

The evidence is this case shows that the Veteran served on the 
nuclear powered U. S. S. Enterprise during his period of active 
service.  His related civilian occupation is listed as ordnance 
mechanic.

The Veteran contends that he was exposed to radiation through 
the handling of material including ordinance while aboard ship, 
specifically special weapons.  He also claims that he was 
excessively exposed to radiation through X-rays taken during 
service. 

A January 2004 letter from the Department of the Navy indicated 
that, although the Veteran was assigned to a nuclear-powered 
aircraft carrier during service, there was no evidence of the 
type of individual monitoring conducted in cases of duties 
involving occupational exposure to ionizing radiation.  The 
Department of the Navy further indicated that the absence any 
monitoring results in our registry indicates that any exposure 
he may have received was low.

A VA examination was conducted in July 2006.  The physician 
supplemented addendum in February 2008 and February 2009.  The 
examiner consistently commented on several occasions on the 
claimed radiation exposure as reported by the Veteran and the 
medical relationship to thyroid cancer.  The examiner noted 
that thyroid cancer generally results from either family 
history of cancer or radiation exposure.  While the examiner 
noted that although there is no corroboration of documented 
radiation exposure by the military, he noted that the veteran 
reported that he worked in and around nuclear weapons while 
onboard ship and that his military records show that he worked 
in ordinance.  The examiner noted that in the Veteran's case 
there was no family history of thyroid cancer.  Thus, the 
examiner concluded that the military and patient's military 
service is directly responsible for the his thyroid cancer. 

In this case, the Veteran is competent to report his duties.  
There is no evidence of record to dispute his statements.  
Given these credible lay assertions and the conclusion of the 
VA physician, the Board finds the evidence to be in relative 
equipoise in showing that the thyroid cancer is as likely as 
not due to military service.  In resolving all reasonable doubt 
in the Veteran's favor, service connection for thyroid cancer 
is warranted.  


ORDER

Service connection for thyroid cancer is granted.  




____________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


